Title: From James Madison to John Murray Forbes, 4 June 1806
From: Madison, James
To: Forbes, John Murray



Sir,
Department of State 4th. June 1806

I have received your letters of 18 Feby, 19 March and 5th. April.  In the inclosure contained in the first, it is seen with regret, that the impressions produced in your mind by the Senate of Hamburg declining to interpose with respect to the ship Nieu Straeden and by the banishment of Mr. Smith have misled you from the line of deference towards that authority prescribed in your instructions.  The most important circumstances serving as tests of the obligation of that City to give redress in the first case, do not however appear in the documents you have forwarded.  Where was the vessel seized?  If not within the jurisdiction of Hamburg the cognizance of the complaint could not be justly ascribed to its judiciary.  Nor is it true that by the law of Nations your House could confer any immunity upon Smith from the operation of the local laws or the animadversion of the local authorities.
The blockade of Hamburg being declared by Great Britain, the case has happened in which you have expressed your intention to apply for a pecuniary compensation for your official duties.  In order to remove any expectations which the laws do not permit to be realized, it has become necessary to apprize you that such an application could not possibly succeed if addressed to the Executive, and that there can be but little prospect of a more favourable result from Congress, were an opinion to be formed from the reception heretofore given to similar claims.  I wish sincerely therefore that a speedy change of circumstances may relieve you from the inducements to contemplate any resource beyond the provisions of existing laws. I have the honor to be


James Madison

